DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3.2.2021 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  “after performing a first surface treatment process on a surface of the first-layer electrode” should read --after performing the first surface treatment process on the surface of the first-layer electrode-- for clarity. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ciancio et al. (of record, US 20050062130 A1) in view of Kundalgurki (of record, US 7018893 B1) and Mori et al. (of record, US 20020037624 A1).
Regarding claims 1 -7 and 13, Ciancio discloses (claim 1) a method for fabricating a capacitor device, comprising: providing a substrate (9/10, a substrate is a base per MPEP 2111); forming a first-layer electrode (11/14 since the claim does not preclude multilayers) on the substrate, wherein a roughness of the first-layer electrode is a first roughness (Fig. 1, [0020]); forming a conductive layer (16) on the first-layer electrode (Fig. 2 [0021]), wherein the first-layer electrode (11/14) is directly sandwiched by the substrate (9/10) and the conductive layer (16, Fig. 2), the conductive layer (16) is capable of self-planarization to fill into gaps between protrusions of the first-layer electrode (11/14.  First, “the conductive layer is capable of self-planarization to fill into gaps between protrusions of the first-layer electrode”, emphasis added, does not explicitly and unambiguously recite (i) the structure of gaps and protrusions, nor, (ii) performing the steps of self-planarization and filling of said gaps; it recites a property/function. Second, Ciancio’s layer 16 is disclosed as “the first conductive smoothing layer 16…of a refractory metal, such as titanium, or a refractory-rich nitride, such as titanium-rich nitride (TiRN)”, emphasis added, at [0021]; said disclosure of titanium matches applicant’s disclosure of [0034-0035], [0065] and claim 7. Third, in the event that gaps/protrusions of the first-layer electrode are explicitly and unambiguously recited, which the examiner does not concede, since the first-layer electrode 11/14 includes a claimed roughness at [0022] then said gaps/protrusions would be presumed inherent unless shown otherwise. Finally, when taking into consideration the similarities between Ciancio and the instant application, the claimed property/function is presumed inherent unless shown otherwise), a roughness of the conductive layer is a second roughness, and the second roughness is smaller than the first roughness ([0022] “The first conductive smoothing layer 16 can be any conductive material that has a surface roughness less than that of the first capping layer or bottom electrode 14”); claim 2) wherein: the first-layer electrode (11/14) is made of (at least) a first metal nitride ([0020] – “In one embodiment the first capping layer 14 is approximately 100-1000 Angstroms or more specifically, approximately 200-800 Angstroms of TiN and is preferably approximately 650 Angstroms“); the second-layer electrode (19 or 19/20) is made of (at least) a second metal nitride ([0025-0026]- “a second or top smoothing layer 19 is formed on the capacitor dielectric layer 18. The second conductive smoothing layer 19 can be formed by any process used to form the first conductive smoothing layer 16, may be any of the material described for the first conductive smoothing layer 16, and may be the same dimensions as described for the first conductive smoothing layer 16” and “The top conductive layer 20 will form the second (top) electrode of the capacitor and thus can be formed of any conductive material such as a metal nitride (e.g., tantalum nitride and titanium nitride)…”); a (partial at least) thickness of the first-layer electrode (11/14) is in a range of approximately 100 A to 1000 A (“preferably approximately 650 Angstroms”); and a (partial at least) thickness of the second-layer electrode is in a range of approximately 100 A to 1000 A (“...may be the same dimensions as described for the first conductive smoothing layer 16”), (claim 3) wherein: the first metal nitride (of 11/14 at [0020]) includes one or more of titanium nitride ([0020]), tantalum nitride ([0020]), copper nitride, tungsten nitride, platinum nitride, aluminum nitride, nickel nitride, and cobalt nitride, and, the second metal nitride (of 19 or 19/20 at [0025-0026]) includes one or more of titanium nitride ([0020], [0026]), tantalum nitride ([0020], [0026]), copper nitride, tungsten nitride, platinum nitride, aluminum nitride, nickel nitride, and cobalt nitride (see also [0025]), (claim 4) wherein: a process of forming the first-layer electrode (11/14) includes an atomic layer deposition (ALD) process ([0019-0020]), a plasma chemical vapor deposition (PCVD) process, a low-pressure chemical vapor deposition (LPCVD) process, a sputtering deposition process, an ion beam deposition process, or an ion-beam assisted deposition process; and a process of forming the second-layer electrode (19 or 19/20) includes an ALD process claim 5) wherein: a thickness of the conductive layer (16) is in a range of approximately 10 A to 1000 A (100-300 Angstroms in [0021]), (claim 6) wherein: the conductive layer (16) is made of a metal (Ti in [0021]), (claim 7) wherein: the metal includes one or more of copper, cobalt, nickel, titanium ([0021]), tantalum, aluminum, tungsten, and platinum, and, (claim 13) wherein: a plurality of semiconductor devices is formed in (a portion of) the substrate (9/10, [0018] “Typically, substrate 10 will include a number and variety of active semiconductor devices (such as MOS and/or bipolar transistors)”).
Ciancio fails to disclose (claim 1)  (i) after forming the first-layer electrode, performing a first surface treatment process on a surface of the first-layer electrode and after performing a first surface treatment process on a surface of the first-layer electrode forming a conductive layer, and, (ii) after forming the conductive layer performing a second surface treatment process on a surface of the conductive layer.
Regarding (i), Kundalgurki discloses after forming the first-layer electrode (28, Fig. 2F), performing a first surface treatment process on a surface of the first-layer electrode (28) and after performing a first surface treatment process on a surface of the first-layer electrode forming a capacitor (Fig. 3, 7:45-50).
It would have been obvious to one of ordinary skill in the art to include the surface treatment of  Kundalgurki in the method of Ciancio after formation of the first-layer electrode and prior to forming the conductive layer so as to remove contaminants/native oxide from a surface of the first-layer electrode.
Regarding (ii), Mori discloses after forming the conductive layer (11X) performing a second surface treatment process on a surface of the conductive layer (claims 13-14, [0024-0026]).

Regarding claim 9, Ciancio/Kundalgurki/Mori discloses (Kundalgurki) wherein performing the first surface treatment process includes: performing a cleaning process including one or a combination of a wet cleaning process and a dry cleaning process (Fig. 3); and performing (partial at least) an inert-gas treatment process after performing the cleaning process (Fig. 3, “In order to create substantially residue free and interface free bottom electrodes 28, the wafer 2 has to be cleaned and dried. In FIG. 3, a wafer dryer 60 is shown which is used to perform the cleaning step according to the invention. The wafer dryer 60 includes a basin 62 for rinsing the wafer 2 with a cleaning liquid. The cleaning liquid can include water, including deionized water, alcoholic substances like methanol, or a mixture between water and alcohol. A drying area is located above the surface 64 of the cleaning liquid of the basin 62. The drying area 66 above the surface 64 of the cleaning liquid can include vapor of isopropyl alcohol and nitrogen”).
Regarding claim 10, Ciancio/Kundalgurki/Mori discloses (Mori) wherein the second surface treatment process is performed before forming the dielectric layer (12, Figs.  9A-9C) and performing the second surface treatment process includes: performing a reducing-gas treatment process, wherein a reducing gas used in the reducing-gas treatment process includes one or a combination of hydrogen, carbon monoxide, hydrogen sulfide, methane, and sulfur monoxide (claims 13-14, [0024-0026]).

Claim 8  is rejected under 35 U.S.C. 103 as being unpatentable over Ciancio in view of Kundalgurki and Mori as applied to claim 1, and further in view of Mitsuyama et al. (of record, US 20120049369 A1).
Regarding claim 8, Ciancio/Kundalgurki/Mori fails to disclose a process of forming the conductive layer includes a sputtering deposition process, an ion beam deposition process, or an ion-beam assisted deposition process ([0021] discloses, e.g.,  PVD).
Mitsuyama discloses disclose a process of forming the conductive layer (a portion of LEL1, Fig. 9) includes a sputtering deposition process, an ion beam deposition process, or an ion-beam assisted deposition process ([0071] “and subsequently the titanium layer T1, the titanium nitride layer TN1, and the aluminum alloy layer AC1 are formed in this order by sputtering, for example.”).
It would have been obvious to one of ordinary skill in the art to include the sputter deposition of Mitsuyama in the method of Ciancio/Kundalgurki/Mori and arrive at the claimed invention so as to employ a suitable deposition technique for an electrode of a capacitor since said technique was recognized as part of the ordinary capabilities of one skilled in the art and would have yielded predictable results.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ciancio in view of Kundalgurki and Mori as applied to claim 1, and further in view of Umeda (of record, US 20030064604 A1).
Regarding claim 11, Ciancio/Kundalgurki/Mori fails to disclose after forming the dielectric layer and prior to forming the second-layer electrode, further including: performing a third surface treatment process on a surface of the dielectric layer, wherein performing the third surface treatment process includes: performing a cleaning process including one or a combination of a wet cleaning process and a dry cleaning process.
Umeda discloses “When an electronic device having an element including an insulating metal oxide film is manufactured, either dry cleaning or a cleaning solution containing substantially no water is 
It would have been obvious to one of ordinary skill in the art to include the steps of Umeda in the method of Ciancio/Kundalgurki/Mori and arrive at the claimed invention so as to clean a high-k material without degrading it (Umeda, [0014-0015], [0020]).

Claim 12  is rejected under 35 U.S.C. 103 as being unpatentable over Ciancio in view of Kundalgurki and Mori as applied to claim 1, and further in view of Sandhu et al. (of record, US 20040097034 A1).
Regarding claim 12, Ciancio/Kundalgurki/Mori discloses (Ciancio) the dielectric layer is made of a high-k dielectric material ([0024]), but fails to discloses a thickness of the dielectric layer is in a range of approximately 10 A to 200 A.
Sandhu discloses a thickness of the dielectric layer is in a range of approximately 10 A to 200 A ([0030], claim 52).
It would have been obvious to one of ordinary skill in the art to include the thickness of Sandhu in the method of Ciancio/Kundalgurki/Mori so as to select a suitable thickness for a MIM capacitor without increasing the volume of said MIM capacitor unnecessarily and/or as a matter of routine experimentation (MPEP 2144.05).

Response to Arguments
Applicant's arguments filed 3.2.2021 have been fully considered but they are not persuasive.
The applicant alleges (against Ciancio) “In other words, in Ciancio, the first capping layer 14/ the first conductive layer 11 (alleged as the first-layer electrode) is not directly formed on the alleged substrate 10 and is not directly sandwiched by the alleged substrate 10 and the first smoothing layer 16 
The applicant alleges that Ciancio does not disclose the claimed surface treatments of claim 1. This is true of Ciancio but the examiner relies on Kundalgurki and Mori, both of record, for said limitations and no specific arguments are presented against said references.
The applicant alleges “Based on teachings of Ciancio, there are no reasons, suggestions, or motivations for one of ordinary skill in the art to modify Ciancio to produce "after forming the first-layer electrode, performing a first surface treatment process on a surface of the first-layer electrode; after performing a first surface treatment process on a surface of the first-layer electrode, forming a conductive layer on the first-layer electrode, wherein the first-layer electrode is directly sandwiched by the substate and the conductive layer, the conductive layer is capable of self-planarization to fill into gaps between protrusions of the first-layer electrode, a roughness of the conductive layer is a second roughness, and the second roughness is smaller than the first roughness" as recited in claim 1”. This is not persuasive as it appears to be a conclusory statement without providing specific arguments against Ciancio, Kundalgurki and/or Mori.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346.  The examiner can normally be reached on 8AM-5PM Central Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Andres Munoz/Primary Examiner, Art Unit 2894